                 Case 20-10343-LSS           Doc 704     Filed 05/27/20       Page 1 of 1



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 11

BOY SCOUTS OF AMERICA AND                                   Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,
                                                            Jointly Administered
                                  Debtors.



                      MOTION AND ORDER FOR ADMISSION PRO HAC VICE

               Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the
admission pro hac vice of Iain A.W. Nasatir of Pachulski Stang Ziehl & Jones LLP to represent the Tort
Claimants’ Committee in the above-captioned cases.

Dated: May 27, 2020                      /s/ James E. O’Neill
                                         James E. O’Neill (DE Bar No. 4042)
                                         Pachulski Stang Ziehl & Jones LLP
                                         919 North Market Street, 17th Floor
                                         Wilmington, DE 19899-8705 (Courier 19801)


                CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

                 Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the States of California and New
York, and submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in
the preparation or course of these actions. I also certify that I am generally familiar with this Court’s
Local Rules and with Standing Order for District Court Fund revised 8/31/16. I further certify that the
annual fee of $25.00 has been paid to the Clerk of Court for District Court.

Dated: May 27, 2020                      /s/ Iain A.W. Nasatir
                                         Iain A.W. Nasatir (CA Bar No. 148977)
                                         Pachulski Stang Ziehl & Jones LLP
                                         10100 Santa Monica Boulevard, 13th Floor
                                         Los Angeles, CA 90067-4003
                                         Telephone: (310) 277-6910
                                         Facsimile: (310) 201-0760
                                         Email: inasatir@pszjlaw.com

                                    ORDER GRANTING MOTION

                  IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




                                                         LAURIE SELBER SILVERSTEIN
         Dated: May 27th, 2020                           UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware
DOCS_DE:228831.1 85353/002
